Per Curiam,
Until the paper manufactured by the Marley Mills Corporation under its contract of May 13,1916, with the appellant, the Enterprise Wall Paper Company, was actually delivered to that company, it was clearly liable to seizure by execution creditors of the corporation, for the law will not permit any device to elude the principle which forbids a lien to be created on chattels as a security separate from their possession: Jenkins v. Eichelberger, 4 Watts 121; Prichett et al. v. Cook, 62 Pa. 193. The judgment for the defendant in the feigned issue, having been properly entered non obstante veredicto, is affirmed.